                          United States District Court
                        Western District of North Carolina
                               Asheville Division

       Eric Alfonzo Hartgrove,        )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:16-cv-00168-MR
                                      )             1:00-cr-00047-MR-WCM
                 vs.                  )
                                      )
                USA,                  )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 27, 2019 Order.

                                               September 27, 2019
